Citation Nr: 1011253	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 10, 2007, 
for the receipt of Dependents' Educational Assistance (DEA) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
October 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.  
The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of February 2008 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which provided a certificate of 
eligibility for DEA benefits for an approved program of 
education or training, with the earliest permitted date of 
use of these benefits of December 10, 2007.  The appellant 
seeks an earlier effective date upon which DEA benefits may 
be applied.

In July 2009, the appellant presented testimony before the 
undersigned Acting Veterans Law Judge (VLJ) via a 
videoconference hearing.  

The claims folder shows that when he was released from active 
duty, he appears to have been medically retired from the US 
Army due to his combat wounds.  He was subsequently granted 
VA compensation benefits.  At that time, VA law and 
regulations provided that a service member was prohibited 
from receiving military retirement pay concurrently with 
benefits payable under laws administered by VA.  Since that 
time, legislation has been enacted to allow certain service 
members to receive some measure of concurrent payments for 
both their retired military pay and their VA disability 
compensations.  The two programs are known as Combat Related 
Special Compensation (CRSC) and Concurrent Retirement and 
Disability Payment (CRDP).  It is unclear from the record 
whether the service member, the appellant's father, has ever 
been informed of this change in the law.  Although enrollment 
into the program was suppose to be automatic, because the 
Veteran's servicing RO, that of New Orleans, was closed (due 
to Hurricane Katrina and its aftermath) at the time of 
enrollment, it is uncertain whether the RO ever inquired as 
to whether the service member was eligible to receive both 
benefits.  Thus, the appellant's father is put on notice that 
he may wish to inquire of the RO and the Department of 
Defense as to whether he is now eligible for CRSC or CRDP.   


FINDINGS OF FACT

1.  In August 2007, the appellant submitted a claim for DEA 
benefits.

2.  In a December 2007 rating action, the RO found that the 
Veteran was permanently and totally disabled, and as such, 
his dependents were eligible for DEA benefits.  

3.  The RO, in December 2007, notified the appellant that he 
needed to elect the date in which he wished to receive DEA 
benefits and that he needed to notify the RO of that date 
within sixty days of receipt of the notification letter.  

4.  The appellant did not notify the RO of his election date 
until March 10, 2008, which was nearly a month past the due 
date of his election response to the RO.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 10, 
2007, for the receipt of DEA benefits under Chapter 35, Title 
38, of the United States Code have not been met.  38 U.S.C.A. 
§§ 3501, 5107(b), 5110, 5113(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.400, 21.1029, 21.3041(c)(2), 21.4131 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
there are applicable duties to notify and assist a claimant 
for VA benefits with the evidentiary development of his or 
her claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 
(West 2002 & Supp. 2009).  As provided at 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) 
(2009), there is a duty to notify the claimant of the 
information and evidence necessary to substantiate the claim, 
and of the joint obligation between the claimant and VA to 
obtain that information and evidence.  (A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1)).

In the present case the outcome is determinative according to 
the laws and regulations on the election of DEA benefits, and 
there is no contention or reasonable indication that further 
factual development would be of assistance.  In these 
situations, where the law and not the case facts are 
dispositive, the notice and assistance obligations specified 
under the VCAA do not apply.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  See also, Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  In any event, the RO has provided 
an April 2008 statement of the case (SOC) to the appellant 
that included citation to the applicable law and regulations 
as to his claim, as well as the basis for the denial of 
benefits.  Hence, the appellant has been given general notice 
of how to substantiate his claim and the opportunity to 
respond with further evidence and argumentation.  This claim 
therefore may be adjudicated on its merits without further 
development of the record.

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008).  The general rule 
with regard to a grant of benefits based on an original claim 
is that the effective date for such an award will be the date 
the claim was received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2009).

Under Chapter 35, Title 38, of the United States Code, DEA 
benefits are available for those claimants whose education 
would be impeded or interrupted by reasons of disability or 
death of a parent that is related to military service.  For 
purposes of determining who is an "eligible person" for 
Chapter 35 benefits, a claimant who is the child of a veteran 
will be deemed eligible if the parent has died of a service-
connected disability, or has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1)(A) (West 2002).  See also 38 
C.F.R. §§  21.3021(a)-(b) (2009).

The commencement date for an eligible child to use DEA 
benefits generally is his/her 18th birthday or the date of 
his/her successful completion of secondary schooling, 
whichever is the earlier date, and the period of eligibility 
continues until age 26.  38 U.S.C.A. § 3512(a) (West 2002); 
38 C.F.R. § 21.3041(a) (2009).   During the time period of 
eligibility, the child is entitled to educational assistance 
not to exceed 45 months, or the equivalent thereof in part-
time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a) (2009).  
The applicable regulations further provide that an individual 
must file a formal claim for educational assistance for 
pursuit of a program of education.  38 C.F.R. § 21.1030 
(2009).  As a general matter, the date of claim is considered 
that on which a valid claim or application is considered to 
have been filed with VA, based upon either the date of a 
formal claim received at VA, or if an informal claim has been 
filed, and a formal claim is then received within one-year of 
the date VA requested it, the date VA received the informal 
claim will be determinative.  38 C.F.R. § 21.1029(b) (2009).

The assignment of an effective date for Chapter 35 
educational assistance benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. 5113(a) (West 2002).

Additionally, the effective date for the commencing date of 
an award of Chapter 35 benefits will be determined based on 
the latest of the following dates:  the beginning date of 
eligibility as determined by the applicable regulation (in 
this case, section 21.3041 pertaining to benefits for 
children of service members); one-year prior to the date of 
claim (as determined pursuant to section 21.1029, as 
explained above); the date certified by the educational 
institution; or the effective date of the course approval, 
or, one year before the VA receives the approval notice, 
whichever is later.  38 C.F.R. § 21.4131(d) (2009).

When determining the effective date of an award under Chapter 
35, VA also has the discretion to consider the individual's 
application as having been filed on his/her prescribed 
eligibility date, even if that date is more than one year 
before the date of the initial rating decision.  38 U.S.C.A. 
§ 5113 (West 2002).  The criteria for an earlier effective 
date is as follows:  the claimant is an eligible person who 
(A) submits to the Secretary of VA an original application 
for DEA benefits within one-year of the date the Secretary 
makes the rating decision; (B) claims such educational 
assistance for pursuit of an approved program of education 
during a period preceding the one year period ending on the 
date on which the application was received; and (C) would 
have been entitled to such educational assistance for such 
course pursuit if the individual had submitted an application 
on his or her eligibility date.

It is further noted, however, that pursuant to 38 C.F.R. 
§ 21.3041(i) (2009), the dependent child must elect the 
beginning date of their period of eligibility.  38 C.F.R. 
§ 21.3041(i)(2) further states that:  

If the child does not elect a beginning 
date within 60 days of VA's written 
notice informing him or her of the right 
to elect a beginning date, the period of 
eligibility beginning date will be 
whichever of the following applies - (i)  
The date of the VA's decision that the 
veteran has a P&T disability; or (ii)  
The date of the VA's decision that the 
veteran's death is service-connected.  
(Emphasis added.)

The appellant in his capacity as an eligible child for DEA 
benefits contests the beginning date of December 10, 2007, 
which the RO assigned as the earliest date of use of this 
award.  In December 2007, the RO informed the appellant that 
it had granted basic eligibility for DEA benefits.  It 
further informed the appellant that the beginning date of his 
eligibility period would be either July 27, 2004 (the date 
that he turned eighteen), or, December 17, 2007, the date of 
the letter informing his father that he was permanently and 
totally disabled due to service-connected disabilities; or, 
any date between those two dates.  The letter the appellant 
further noted that if the appellant did not elect a date to 
start the benefits, the date that would be chosen would be 
December 10, 2007.  The record reveals that the appellant did 
not provide an election date to the RO until March 10, 2008.  
At that time, the appellant stated that he wanted August 18, 
2007, the day that he submitted a claim for benefits, to be 
the election date.  It should be noted that the appellant's 
response was received more than 60 days after the RO notified 
him of the award of benefits.  

In conjunction with his appeal, the appellant and his father 
have proffered testimony before the Board.  During that 
hearing, the appellant went through the steps he took in 
order to obtain DEA benefits.  He further indicated that the 
approval of benefits was hindered because the VA RO New 
Orleans, Louisiana, did not promptly respond to the Muskogee 
RO's inquiry as to whether the appellant's father was totally 
and permanently disabled.  He, along with his father and the 
accredited representative, have argued "but for" the New 
Orleans RO's tardiness, eligibility for benefits would have 
been granted earlier and the appellant would have been able 
to use DEA benefits for his school tuition.  He indicated 
that since there was a delay, he was forced to leave school 
and pay-off the tuition bill incurred in the fall of 2007.  
It was further argued by the accredited representative, that 
if a delay had not occurred, and even if the appellant did 
not submit an election date within the allotted 60 day time 
frame, the award of benefits would have occurred within a 
month to two months after the appellant applied for benefits, 
and the benefits could have paid his tuition for the fall 
semester 2007.  The accredited representative stated that 
Section 21.3023(c)(2), of 38 C.F.R. (2009), applies to this 
case.

38 C.F.R. § 21.3023(c)(2) (2009), states that "an election 
based on erroneous information furnished by an authorized 
representative of the Department of Veterans Affairs is not 
considered final."  

The Board would further note that 38 C.F.R. § 21.3023(c)(2) 
(2009) does not apply to this case.  The underlying 
regulation (38 C.F.R. § 21.3023 (2009)) is used in those 
instances where a dependent must choose, or elect, pension, 
compensation, or DIC versus DEA benefits.  In other words, 
where an individual is eligible to receive pension, 
compensation, DIC, or DEA benefits, the individual must elect 
which benefit he or she will receive as they may not received 
more than one benefit concurrently.  It does not apply to the 
actual date in which an individual elects to receive a 
particular benefit.  Hence, the argument made by the 
accredited representative is not applicable to this matter.

Hence, the question comes down to whether the Board may 
assign the effective date claimed by the appellant, which is 
August 18, 2007, the date of his claim for benefits, or 
whether it must affirm the effective date that has been 
assigned, which is December 10, 2007.  Upon reviewing the 
appellant's claim and the applicable laws and regulations, 
the Board must affirm the effective date assigned by the RO.  
While the appellant has argued that the New Orleans RO 
inaction on confirming his father status at being permanently 
and totally disabled caused a December 2007 date to be 
assigned to the award of benefits, the appellant's own 
failure to respond to the RO's election request in a timely 
manner forced the RO to follow the regulations that govern 
the assignment of effective dates.  Per 38 C.F.R. 
§ 21.3041(i)(2) (2009), the RO could not assign the requested 
effective date of August 18, 2007, because the appellant did 
not respond to the RO within the 60 day election period.  The 
RO was bound by law to use the date that it determined that 
the appellant was eligible for benefits, which was December 
10, 2007.  The only way that an earlier date could have been 
assigned would have been if the appellant had replied to the 
RO by February 15, 2008 - 60 days after the notification 
letter had been sent.  Since the appellant did not respond 
until March 10, 2008, which was 25 days after the initial 60 
day election period expired, the RO had no choice, per the 
regulation, but to use December 10, 2007, as the election 
date.  

Accordingly, the date of election of DEA benefits by the 
appellant is established as December 10, 2007, based on the 
objective evidence of record.  While the Board is very 
sympathetic to the viewpoint of the appellant and his father, 
the laws and regulations governing the assignment of 
effective dates, including where involving election of DEA 
benefits, are binding in determining the outcome of this 
matter.  38 U.S.C.A. § 7104(c) (West 2002).

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In denying this claim, the Board again acknowledges the 
Veteran's valorous combat service and the unfortunate 
circumstances of the appellant's case.  The Board notes that 
the appellant's arguments essentially constitute a theory of 
equitable relief.  Although the Board denies the claim as a 
matter of law as lacking legal merit, the Board reiterates 
that it is sympathetic to the appellant's claim.  The Board, 
however, is without authority to grant this claim on an 
equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

An effective date prior to December 10, 2006, for the receipt 
of DEA benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


